                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 LESTER ROBERTS,
 an individual,

                        Plaintiff,                                   Case No. 3:18-cv-01922-MO

          V.
                                                                         OPINION AND ORDER
     STATE OF OREGON; and
     SHERRY GREEN, RN,

                        Defendants.



MOSMAN,J.,

         On October 1, 2019, Defendants filed a Motion for Partial Summary Judgment [ECF 21].

Plaintiff Lester Roberts had until October 22, 2019, to file a response to that motion, a deadline

he failed to meet. On November 1, 2019, I ordered Mr. Roberts to show cause for why

Defendants' motion should not be granted. Order [ECF 26]. I gave Mr. Roberts until November

22, 2019, to make this showing and notified him that failure to do so would result in the

dismissal of his first and second claims with prejudice. Id. To date, Mr. Roberts has failed to

respond to Defendants' motion or this court's order to show cause.

II

II

II



1 - OPINION AND ORDER
       Therefore, I GRANT Defendants' Motion for Partial Summary Judgment. Claim One

(Americans with Disabilities Act, and Rehabilitation Act) and Claim Two (section 1983) of Mr.

Roberts' First Amended Complaint [ECF 7] are DISMISSED with prejudice.

       IT IS SO ORDERED.
                         ft__
       DATED this        day of December, 2019.



                                                  MICHAEL w. MOSMAN
                                                   Chief United States District Judge




2 - OPINION AND ORDER
